Citation Nr: 0613708	
Decision Date: 05/11/06    Archive Date: 05/25/06	

DOCKET NO.  04-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  His medals and badges include the Air Medal with Oak 
Leaf Cluster, The Purple Heart Medal, the Army Commendation 
Medal, and the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Detroit, Michigan, that granted service 
connection for PTSD and assigned a 50 percent disability 
rating effective January 8, 2003, the date of receipt of the 
veteran's claim for disability benefits.  No other issue is 
in appellant status at this time. 


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim.  

2.  The service-connected PTSD is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 
70 percent, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  This 
includes notification as to which information and evidence VA 
will seek to provide and what evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004)

Recently, the United States Court of Appeals for Veterans 
Claims (Court)  issued a decision in which it was held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of his 
service connection claim.  These include:  (1) Veterans' 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the above, the Board notes that the veteran 
was sent a VCAA notice letter in April 2003 regarding his 
service connection claim for conditions that included PTSD.  
He was informed what information and evidence was required to 
establish entitlement to service connection.  While the 
benefit that the veteran is seeking on appeal is an increased 
(initial) evaluation for PTSD, the Board finds that the 
December 2003 statement of the case specifically outlined 
what was required to establish entitlement to an increased 
(initial) disability evaluation for PTSD.  There has not been 
complete compliance with the recent case law, but the Board 
finds any error in VA's failure to notify and assist is 
harmless.  The veteran and his representative have asked that 
the assignment of a 70 percent rating be awarded and the 
Board decision is essentially granting the claim in full, 
that is, granting the highest claimed rating.  The Board 
notes that with respect to the effective date portion of the 
notice requirement, that will be rectified by the RO when 
effectuating the award.  

The Board notes that all the law essentially requires is that 
the duty to notify is satisfied and that the claimant is 
given the opportunity to submit information and evidence in 
support of a claim.  Once this has been accomplished, all due 
process concerns have been essentially satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction for an initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It has indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the general rating formula for mental disorders, a 
50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (regarding 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), page 32.  

A score of 51 to 60 is warranted for "moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."

Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000)  (noting that the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).

In ordering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 
1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative. 

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
has certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Here, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159.

After a review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds the 
manifestation of the veteran's PTSD most nearly approximate 
the criteria for a 70 percent rating, but do not approximate 
the criteria warranting the assignment of a 100 percent 
schedular rating.  The evidence shows impairment in several 
of the areas needed for a 70 percent evaluation.  The Board 
is particularly mindful of the Court's determination in 
Bowling v. Principi, 15 Vet. App. 1, 11 (2001), noted above.

The pertinent medical evidence of record includes the report 
of a psychological assessment of the veteran by a private 
psychologist in January 2003.  Reference was made to a number 
of symptoms commonly associated with PTSD.  The examiner 
stated that personal and testing results were indicative of 
the highest levels of tension and anxiety, hypervigilance, 
phobic reactions to the environment, all findings indicative 
of severe PTSD.  

The veteran was accorded a comprehensive examination by a VA 
psychologist in August 2003.  The claims file was reviewed by 
the examiner.  Mental status examination findings included 
good speech.  Mood was mildly dysphoric.  Affect was 
constricted in range, but generally exhibited congruent 
thought content.  It was noted that the veteran was feeling a 
great deal of emotion.  Thought processes were intact.  There 
were no overt difficulties with concentration or attention.  
Thought content was unremarkable with the exception of 
feelings of grief and loss.

The examiner stated that information collected from the 
chart, behavioral observations, and the report suggested that 
the veteran was continuing to have symptoms of intrusive 
reexperiencing, autonomic hyperarousal, emotional numbing, 
avoidance, all symptoms consistent with a diagnosis of PTSD.  
The examiner believed the veteran was coping fairly well with 
the symptoms.  However, it was added that difficulty 
sleeping, irritability, and intermittent depressive dysphoria 
seemed to create a constant challenge and stressor for the 
veteran that interfered with his ability to work efficiently.  
Also, although the veteran appeared able to maintain some 
meaningful relationships, it was stated that his symptoms 
impaired social functioning to the point that he had 
difficulty maintaining meaningful relationships outside of 
his nuclear family.  

An Axis I diagnosis was made of chronic PTSD.  There was no 
Axis II diagnosis.  The veteran was given a GAF score of 53.  
It was recommended that he seek psychiatric and psychological 
assistance.  The veteran stated that he tried not to take 
medication and avoided it "at all costs" and added that he'd 
rather cope with his symptoms on his own.  

The psychologist whose January 2003 report is referred to 
above indicated in January 2004 that the veteran had been 
seen for three sessions.  He indicated that because the 
veteran was discouraged and pessimistic, he had discontinued 
treatment.  It was noted that since the first visit in June 
2003 the veteran's PTSD symptoms and his depressive symptoms 
had increased.  He reported numerous symptoms, to include 
avoidance of things, variable memory, startle response, 
hallucinatory flashbacks, insomnia, nightmares, and severe 
sweating.  The veteran's wife reported an increased 
withdrawal from associates at work and former friends.  At 
home she indicated the veteran tended to stay by himself in 
the bedroom "with shades lowered, with little or no 
interaction with his wife."  His wife and the veteran 
indicated that his supervisors gave him solitary assignments 
because he could not interact with other people.  It was 
stated that "he is suffering and anguishing through his work 
days in hopes of reaching some sort of retirement before he 
cannot manage to stay at work."  Axis I diagnoses were made 
of PTSD and recurrent major depression.  It was indicated 
there was no discernible underlying personality disorder.  
The veteran was given a GAF score of 55.

In a March 2004 statement the veteran indicated that he was 
still being seen by the psychologist for psychiatric 
treatment and evaluation.  

In view of the foregoing, the Board finds that the 
symptomatology noted by the examiners is consistent with the 
type and degree of symptoms enumerated for the 70 percent 
level.  The Board notes that the veteran's PTSD was described 
as severe by the private psychologist in his 2003 statement.  
The Board notes that words such as "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  The Board also acknowledges that terminology such as 
"severe", although evidence considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

The GAF scores of record are in the fifties and these would 
appear to conflict with the assessment of the veteran's 
overall social and industrial impairment as severe.  However, 
the description of the level of impairment by both the VA 
psychologist and the private psychologist are such that the 
Board believes a 70 percent rating is warranted despite the 
GAF scores indicating somewhat more moderate symptoms.  The 
private psychologist noted in a more recent statement in 
January 2004 that the veteran's symptoms had increased since 
a previous session.  Information was also provided with 
regard to the veteran's growing social isolation and his 
problems dealing with others at work.  This was also noted by 
the VA psychologist who referred to the veteran's symptoms 
impairing social functioning.  The psychologist also 
indicated that the veteran's numerous psychiatric symptoms 
were such as to significantly interfere with his ability to 
work "efficiently."  

In view of the foregoing, the Board finds that there is 
persuasive evidence of record showing that the veteran has 
demonstrated impairment in several key areas required for a 
70 percent evaluation.  Accordingly, the Board finds that the 
symptom picture attributable to the PTSD most nearly comports 
with the criteria for a 70 percent disability rating.  The 
assignment of a total schedular evaluation of 100 percent is 
not noted, however, as there is no indication that the 
veteran exhibits total social and occupational impairment.  
Accordingly, a 100 percent rating is not in order.  

ORDER

An initial disability rating of 70 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


